IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-60219
                        Conference Calendar



DAVID L. CARTER,

                                           Petitioner-Appellant,

versus

KATHLEEN SAWYER; STATE OF MISSISSIPPI;
BUREAU OF PRISONS; KHURSHID YUSUFF,

                                           Respondents-Appellees.

                        --------------------
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 5:01-CV-306-RG
                        --------------------
                          October 29, 2002
Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     David L. Carter (“Carter”), federal inmate #36033-019,

appeals the district court’s dismissal of his 28 U.S.C. § 2241

petition in which he challenged the conditions of his

confinement.   Section 2241 is the proper habeas remedy if a

prisoner challenges the execution of his sentence rather than the

validity of his conviction and sentence.      United States v. Cleto,

956 F.2d 83, 84 (5th Cir. 1992).   “[H]abeas is not available to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-60219
                               -2-

review questions unrelated to the cause of detention.    Its sole

function is to grant relief from unlawful imprisonment or custody

and it cannot be used properly for any other purpose.”     Pierre v.

United States, 525 F.2d 933, 935-36 (5th Cir. 1976).     The

district court did not err in dismissing Carter’s 28 U.S.C.

§ 2241 petition because his petition challenged the conditions of

confinement at the unit where Carter was no longer incarcerated.

See Hernandez v. Garrison, 916 F.2d 291, 292-93 (5th Cir. 1990).

     AFFIRMED.